Citation Nr: 1742843	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  10-49 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus with weakness in hands and legs. 

2. Entitlement to service connection for bilateral pes planus, claimed as flat feet.    


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel



INTRODUCTION


The Veteran served on active duty from April 1968 to March 1970.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2015, the Board denied entitlement to service connection for diabetes mellitus and pes planus.  Subsequently, the Veteran appealed the July 2015 Board decision to the Court of Appeals for Veterans Claims (CAVC).  In a May 2016 Joint Motion for Remand (JMR) the parties agreed that the Board's decision should be vacated regarding those issues, and the Court vacated the Board's decision, and remanded the issues to the Board for action consistent with the JMR.  

Implementing the CAVC's May 2016 decision, the Board previously remanded this case for additional development in July 2016.  The case has been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  


FINDINGS OF FACT

1.  The Veteran was diagnosed with type II diabetes mellitus in 1992.  It was not demonstrated during service, is not shown to be related to inservice occurrence or event, and was not shown within 1 year following separation from service.

2.  Pes planus, claimed as flat feet were not shown in service, were not shown, if at all, until many years after service, and are not shown to be related to any in-service occurrence or event.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for diabetes mellitus with weakness in hands and legs have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for establishing service connection for pes planus, claimed as flat feet have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §5103 (West 2014); 38 C.F.R. § 3.159(b) (2016).  Since the July 2016 Board remand, which implemented the May 2016 CAVC decision, VA provided the required notice in September 2016, informing the Veteran the type of evidence he could submit to support his case.  The matter was readjudicated and has been returned to the Board.

VA also satisfied its duty to assist the Veteran in developing his claim.  38 U.S.C.A. § 5103A (West 2014).  The RO associated all available private and VA treatment records with the claims file.  The RO documented that it made reasonable efforts to locate and obtain the Veteran's medical and service records during the relevant period, but determined that VA did not possess his medical records and notified the Veteran of the formal finding.  His service treatment records are unavailable, so the heightened duty to assist applies and has been satisfied following remand development.

The Veteran has not been afforded a VA examination, with an opinion as to the etiology for diabetes mellitus or his claimed flat feet.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  See also McLendon v. Nicholson, 20 Vet. App.79, 83-86 (2006).

Medical evidence is not required in every case to indicate that the claimant's disability may be associated with the claimant's service for purposes of demonstrating entitlement to a VA medical exam.  Colantonio v. Shinseki, 606 F.3d 1378, 1381-82 (Fed. Cir. 2010).  However, while the Board must consider lay evidence in determining whether or not to provide a VA medical exam, it may weigh this evidence based upon the weight to which it is entitled.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) (holding that a veteran's conclusory generalized statements that his service illness caused his present medical problems is not sufficient to entitle him to a medical examination under the standard of 38 U.S.C.A. § 5103A(d)(2)(B)).

The Board concludes that an examination is not needed in this case because the Veteran's only contention is that he should be service connected for diabetes mellitus because he claims his current diabetic condition is related to his diet during service.  The Veteran does not allege that his type II diabetes mellitus otherwise onset during service, or within one year of separation from service, or that it is related to any other incident in service.  August 2017 Informal Hearing Presentation (IHP).  

As to his feet, he claims problems with his arches since childhood, with an injury in service.  However there is no evidence of any pre-service treatment or findings, no indication of foot pathology around the time of service, and the first showing of foot problems many years after service.

The Court has held, in circumstances similar to this, where the supporting evidence of record consists only of a lay statement, that VA is not obligated to provide an appellant with a medical nexus opinion pursuant to 5103A(d).  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding that a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim, which was supported only by his own lay assertion that he suffered an event, injury, or disease in service that may be associated with his symptoms).  See also Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 38 C.F.R. § 3.159(c)(4)(i) is not in conflict with 38 U.S.C.A. § 5103A(d) and that evidence of record "establishing that the Veteran suffered an event, injury, or disease in service" is required to trigger VA's duties pursuant to section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the Secretary's obligation under section 5103A to provide a claimant with a medical examination or to obtain a medical opinion is triggered if the evidence of record demonstrates "some causal connection between his disability and his military service").  There is no reasonable possibility that a medical opinion would aid in substantiating the Veteran's claim, and there is no evidence showing either in service or within 1 year of service separation.  It is not shown or contended otherwise.  Therefore, a medical examination is not required for these issues.  

II. Service Connection

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a present disability exists is satisfied if the Veteran had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  However, 38 C.F.R. § 3.303 (b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes arthritis.  See 38 C.F.R. § 3.309 (a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including diabetes may be presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

The Veteran was diagnosed with type II diabetes mellitus in 1992 and since then he has been treated for his diabetic condition at VA medical center or a private doctor.  See, e.g., May 2016 VA treatment record, March 2009 Veterans Application for Compensation or Pension.  This provides sufficient evidence to establish the existence of current disability as required by the first element for service connection entitlement.  Additionally diabetes mellitus qualifies as a chronic disease under 38 C.F.R. 3.309(a).  

However, the evidence preponderates against finding that the Veteran's diabetes manifested during service or to a compensable degree within one year since separation from service.  The Veteran provided a statement though his representative that he believed that his diabetic condition was due to diet during his service.  See August 2017 IHP.  In addition to the medical treatment record on file, the Veteran himself indicated in his March 2009 application for compensation that his diabetes began in 1992.  There has been no evidence submitted suggesting that diet selections over 20 years earlier would have any result on the start of diabetes in 1992.

Therefore, the criteria for entitlement to service connection for diabetes mellitus have not been met under the presumption of chronicity.  

The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  In other words, the fact that a veteran did not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a direct basis.

Here, the criteria under direct service connection have not been met either.  The Veteran discovered that he had diabetes in 1992, which is over 20 years after he left his 2-year period of service.  There is no evidence to suggest other in-service injury or incident that could possibly contribute to the Veteran's diabetic condition.  

While the Veteran is competent to report subjective symptoms, such as feeling fatigue or difficulties in breathing, he is not competent to provide a medical determination that he has diabetes or that his diabetes was caused by diet during service.  This matter is not one of lay observation but rather can only be established through objective clinical testing.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77; n.4 (Fed. Cir. 2007)(observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

Having reviewed all the evidence of record, the Board affords more weight to the Veteran's statement in his March 2009 compensation application and VA medical treatment records than the Veteran's lay statements about the diet in service in support of the claim.  The Board finds that it is a remote possibility that the Veteran's type II diabetes mellitus is related to the diet during service.  Therefore, the nexus element under direct service connection has not been met.  

Regarding the Veteran's claimed flat feet or pes planus, there is insufficient evidence to establish service connection.  The Veteran has reported problems with his arches since childhood, claims an injury during service, and problems since service.  Significantly evidence does not support these contentions.  There is no evidence of any pre-service treatment or findings, and no evidence of immediate post-service findings.  As noted his service treatment records are not available.  There was no deformity of the feet noted in July 2002.  Private records submitted concerning foot pain seems to associate it with the Veteran's diabetes.

As such there is no basis to grant service connection for the flat feet or pes planus and examination at this point would, as noted above, serve no useful purpose.

In conclusion, the Board finds the criteria for service connection are not met and the claim must be denied.  Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Service connection for diabetes mellitus with weakness in hands and legs is denied. 

Service connection for bilateral pes planus, claimed as flat feet is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


